Citation Nr: 1437273	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  14-07 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to March 1989.  He died in December 2012.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the Veteran's claims file is currently with the VA RO in Lincoln, Nebraska.

The appellant testified at a June 2014 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents during service in Thailand.
 
2.  Ischemic heart disease (including atherosclerotic cardiovascular disease) is a disease associated with herbicide exposure. 

3.  The immediate cause of the Veteran's death was atherosclerotic coronary artery disease with a contributing cause of hypertension.

4.  Atherosclerotic coronary artery disease contributed substantially to the Veteran's death.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the Veteran's cause of death are met. 38 U.S.C.A. §§ 1110, 1131, 1116, 1154, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting service connection for the cause of the Veteran's death.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes ischemic heart disease (including atherosclerotic cardiovascular disease and coronary artery disease).  See 38 C.F.R. § 3.309(e).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service Connection for the Cause of the Veteran's Death

The Veteran died in December 2012; the cause of death was listed on the death certificate as atherosclerotic coronary artery disease with a contributing cause of hypertension.  The appellant contends that the Veteran was exposed to herbicides during service in Thailand, and, as a result, he had a heart disorder that led to his demise.  At the June 2014 Board hearing, the appellant testified that the Veteran served in Thailand during service, and more specifically stated that the Veteran was stationed at U-Tapao Air Force Base (AFB) and was teaching English to Thai children in villages around the base and, therefore, regularly traversed the perimeter of the base where defoliants had been sprayed. 

The Board finds the evidence to be in relative equipoise on the factual question of whether the Veteran was actually exposed to herbicides during service, specifically, while stationed at the U-Tapao AFB in Thailand from November 1969 to May 1970.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police 

squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

At the June 2014 Board hearing, the appellant testified that the Veteran lived and worked on U-Tapao AFB and that he used to leave the base to the surrounding villages in order to teach English to Thai children.  The appellant also testified that the Veteran operated an off base "baht bus" that transported people from Bangkok to U-Tapao on a regular basis and that she had a picture to substantiate this testimony.  At the time of the June 2014 Board hearing, the appellant provided a copy of an annual performance report by the Veteran's supervisor, W.H., indicating that the Veteran was teaching English to Thai Nationals, which enabled him to gain better knowledge of Thai people and their customs.  The appellant's hearing testimony along with the annual performance report show that the Veteran traversed near the base perimeter on a regular basis, but do not show military duties that would have required the Veteran to cross the perimeter into the areas that had been sprayed with herbicide agents.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was in fact exposed to herbicide agents during service while at the U-Tapao AFB.  See 38 C.F.R. §§ 3.307, 3.309.  Because ischemic heart disease (including atherosclerotic cardiovascular disease) is a disease presumptively associated with herbicide exposure, service connection for the cause of the Veteran's death due to atherosclerotic cardiovascular disease as a result of herbicide 

exposure is warranted on a presumptive basis.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Because service connection is granted on a presumptive basis, no further discussion is required with respect to other theories of entitlement to service connection.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


